Citation Nr: 1603064	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-10 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE
 
Entitlement to service connection for a left kidney disorder to include cancer secondary to herbicide exposure.
 
 
REPRESENTATION
 
Veteran represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
 
ATTORNEY FOR THE BOARD
 
T. Carter, Counsel
 
INTRODUCTION
 
The Veteran served on active duty from June 1968 to July 1970.
 
This case comes before the Board of Veterans Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
In October 2015, the Veteran testified at a Travel Board hearing at the RO in Atlanta, Georgia before the undersigned.  The record was held open for 60 days and the Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) review.
 
The issues certified to the Board were entitlement to service connection for loss of use of left kidney and service connection for cancers in body due to Agent Orange.  At the hearing the appellant clarified his claim stating that he limited his claim to entitlement to service connection for kidney cancer.  Hence, the Board consolidated and recharacterized the claim.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.
 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
 
 
REMAND
 
A remand is needed in order to secure a VA examination and medical opinion to properly adjudicate the claim.  See 38 C.F.R. § 3.303 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence shows that the Veteran served in combat in the Republic of Vietnam.  Hence, he is presumed to have been exposed to Agent Orange and other herbicides while on active duty.  VA treatment records show the Veteran underwent a left radical nephrectomy with modified retroperitoneal lymph node dissection in 2010 and assessed with left flank pain at surgical site with possible neuropathic in September 2010 and March 2011.  The Veteran contends that his kidney disorder is related to in-service herbicide exposure, and in November 2015, he submitted a May 2011 newsletter issued by the American Urological Association entitled "Agent Orange linked to renal cancer."  In light of this evidence an examination is in order.
 
A remand is also needed to obtain potentially relevant private treatment records.  In this regard, the Veteran submitted a June 2010 letter from Dr. Corlette Lee-Lewis with Coastal Nephrology Associates who noted currently treating the Veteran for multiple disorders, to include chronic kidney disease.  Private treatment records from Coastal Nephrology are not of record.  Since VA has notice of outstanding private records that are potentially relevant to the claim on appeal, there is a duty to obtain these records.  
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Obtain and associate with the claims file all relevant outstanding VA treatment records from (a) any VA facility, to include the Atlanta VA Medical Center in Decatur, Georgia, dated since July 2011, and (b) any VA Hospital within the Atlanta VA Healthcare System dated in January 2010 for hospitalization for treatment of a left renal mass.  
 
Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records for his left kidney disorder and/or residuals therefrom, to include any outstanding treatment records from Dr. Corlette Lee-Lewis with Coastal Nephrology Associates dated before and/or after June 2010.  Thereafter, the RO, after securing any necessary authorizations, must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  
 
If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  After completing the foregoing development and associating any additional records received with the claims file, the Veteran should be afforded a VA urology examination by a physician to determine the nature and etiology of any left kidney disorder and/or any residuals therefrom, to include cancer residuals.  The entire claims file, to include all VBMS and Virtual VA files, must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full history of this claimed disorder from the Veteran.  
 
The examining physician is to be advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.
 
For purposes of this examination, the examiner should presume the Veteran had herbicide exposure during his service in Vietnam.  For any diagnosed left kidney disorder and/or residuals therefrom, to include cancer, the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder and/or residuals are related to the Veteran's active service from June 1968 to July 1970, to include herbicide exposure during service in the Republic of Vietnam?  The physician must discuss the letter issued by the American Urological Association.  A complete and fully reasoned rationale must be provided for any opinion offered.

3.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for the VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 
 
4.  After the development requested has been completed, the AOJ should review the examination report and the medical opinion to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
5.  When the development requested has been completed, the issue on appeal should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


